DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 8, and 12-19 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9, 12, and 22-24 of U.S. Patent No. 9,726,928 in view of Park et al. (US 2009/0073349, “Park”). Although the claims at issue are not identical, they are not patentably distinct from each other because the claim language for each claim is nearly identically described by corresponding claim language from patent 9,726,928, at least such that the claims would have been obvious in view of the claims of the ‘928 patent. Claims 1, 2, 8, are described by claim 1 and 22 of ‘928. Further, the application of red and green nanocrystals into the layers would have been obvious in view of Park et al. (US 2009/0073349, “Park”). Park teaches that nanocrystals typically have a smaller than 45 nanometers in diameter in a light emitting wavelength spectrum ([0030]) and that the colors of the crystals may be adjusted to include red and green ([0030]). It would have been obvious to one of ordinary skill in the art at the time of the invention to have used the nanocrystals of Park as those of Kim because Kim does not teach specific nanocrystals and one would have looked to the art to provide specific instances of nanocrystals to use in the invention. Claim 12 is described by claim 12 of the ‘928 .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8, 10-12, and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kim et al. (US 2009/0180055, “Kim”) in view of Hori et al. (JP 2002-155141 A, “Hori”) and further in view of Park et al. (US 2009/0073349, “Park”).
Regarding claim 1, 7, 8, Kim teaches a liquid crystal display with a backlight unit comprising an LED light source ([0041], [0052]), a light conversion layer disposed separate from the LED light source to provide light to a liquid crystal panel (and showing the LED light source is disposed on at least one side of the light conversion layer, [0051] - [0054] and see Figs. 1 and 2) and wherein the conversion layer contains nanocrystal and a matrix ([0043], [0044]). Kim additionally teaches a light guide panel disposed between the LED light source and the light conversion layer (see Fig. 1, light guide layer 415, and see [0063]; and wherein the light conversion layer is above the light source).	While Kim teaches a color conversion layer comprising a nanocrystal that may be dispersed in a film ([0043]), Kim fails to teach that the conversion layer film is a polymer matrix comprising a first polymerized product of a first monomer including at least two thiol groups, each located at a terminal end of the first monomer and a second monomer including at least two unsaturated carbon-carbon bonds, each located at a terminal end of the second monomer. In the same field of endeavor of polymers for use in display devices (e.g., as sealants or encapsulate materials [0001]), Hori teaches a first polymerized product of a first monomer including at least two thiol groups, each located at a terminal end of the first monomer (see, e.g., 2,5-dimercaptomethyl 1,4-dithiane and the like, [0015] - [0017]) and a second monomer including at least two unsaturated carbon-carbon bonds, each located at a terminal end of the second monomer (e.g., triallyl isocyanurate, [0017], [0028]). Hori additionally teaches additional multi-functional thiols ([0011], [0018]). It would have been obvious to have substituted the encapsulating sealant material described by Hori as the matrix for the color conversion layer of Kim because it is a photocuring, encapsulating compound ([0038], [0035]), having good adhesive strength, resists peeling, and does not produce adverse reactions when washed ([0006] and [0002] – [0004]).
Regarding claim 2, modified Kim additionally teaches that the second monomer need not include an acid, silane, or siloxane group (see, e.g., Hori, [0017], [0028])
Regarding claims 3 and 5, Kim additionally teaches that the semiconductor nanocrystal is a Group II-VI compound ([0043]; and need not be made from CdSe, CdSeS, CdZnSe, CdZnS, CdTe).
Regarding claim 4, modified Kim additionally teaches that the nanoparticles may have a core-shell structure (see Park, [0038]).
Regarding claim 6, modified Kim additionally teaches that the may be varied so as to adjust the wavelengths of light they emit (Park, [0030]) and therefore, adjusting the specific red and green wavelengths of light that the nanocrystals emit, including to within the claimed ranges, would have been obvious to the ordinarily skilled artisan at the time of filing (Park, [0030]).
Regarding claims 10 and 11, modified Kim additionally teaches the inclusion of an inorganic oxide (Park, [0032], wherein the nanocrystals may be an inorganic oxide material, and may be present in an amount of from 0.1 to 10% by weight in a composition [0072]).  
Regarding claim 12, Kim additionally teaches that the backlight may be a blue-emitting backlight (Kim, [0014]).
Regarding claim 19, Park additionally teaches that the semiconductor nanocrystal further comprises a coating comprising a polymer having a carboxyl group (e.g., [0028]) that may be a poly(alkylene-co-acrylic acid) ([0041], [0049], [0052]).

Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim in view of Hori in view of Park, as applied to claim 1, above, and further in view Miyata et al. (US 7,888,399, “Miyata”). 
Regarding claim 9, modified Kim fails to specifically teach the inclusion of the claimed chemical formula 1-1. In the same field of endeavor of curable polymer materials useful as sealant components (e.g., col. 1 lines 15-40, col. 8 lines 1-30), Miyata teaches a thiol compound reading on the claimed Chemical Formula 1-1 and having good adhesiveness, reactive property, transparency, and stability (e.g., col. 2 liens 50-65, col. 6, Chemical Formula 11). It therefore would have been obvious to the person of ordinary skill in the art at the time of filing to have substituted such a compound for at least the thiol compound of modified Kim, above, in order to improve the adhesiveness, reactive property, transparency, and stability of the film (e.g., col. 2 liens 50-65, col. 6, Chemical Formula 11).
 
Claims 13-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim in view of Hori in view of Park, as applied to claim 1, above, and further in view Yamana et al. (US 2011/0248253, “Yamana”).
Regarding claims 13 and 16, modified Kim teaches that the light conversion layer is in the form of a film comprising the semiconductor nanocrystal and a polymer matrix (Kim, [0043], [0044]). Kim additionally teaches, for example, that the conversion layer may be disposed on a transparent substrate 
Regarding claims 14, 15, 17, and 18, Yamana additionally teaches that the substrate layer may comprise metal oxides ([0041], and therefore the substrate layer would comprise an inorganic oxide) in order to induce surface irregularities (or concavo-convex patterns).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J FROST whose telephone number is (571)270-5618.  The examiner can normally be reached on Monday to Friday, 8:00am to 4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/ANTHONY J FROST/Primary Examiner, Art Unit 1782